Citation Nr: 1703438	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than November 28, 2007 for the grant of a 10 percent rating for service-connected epilepsy, grand mal. 


REPRESENTATION

Veteran represented by:	Cathy L. Greiner, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1960 to January 1962.  

This case comes before the Board of Veterans' Appeals (the Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran appeared at a Travel Board hearing at the RO in April 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This claim was previously before the Board in June 2012.  At that time there were two issues before the Board.  The issue of entitlement to an earlier effective date and the issue of entitlement to an increased rating.  The issue of entitlement to an increased rating was dismissed as the Veteran withdrew that claim.  The remaining claim was remanded for additional development to ensure a properly reconstructed claims file.  The requested development actions were substantially completed and the issue of entitlement to an earlier effective date is before the Board once more. 

The Board notes that the Veteran's original claims file has been lost.  VA has made multiple attempts at reconstructing the file, but not all documents relating to the Veteran's service and past VA claims have been located.  The Veteran was informed of the actions taken and informed of the unavailability of the missing files, as detailed more thoroughly below.  

VA computer records did indicate at the time the Veteran filed his claim that he was service connected for epilepsy at a non-compensable, 0 percent, rating.  Further, the response to the February 2014 Personnel Information Exchange System (PIES) request for the Veteran's Service Treatment Records (STRs) indicated that in November 1963 the records had been requested as part of a claim for benefits.  Unfortunately, the date of when service connection was granted and any associated ratings before the current claim are unavailable.  However, as detailed below, this does not substantively impact the ability of the Board to adjudicate the issue before it. 


FINDINGS OF FACT

1.  On November 28, 2007, VA received the Veteran's VA Form 21-4138 requesting an increased disability rating for the Veteran's service-connected epilepsy.  

2.  VA computer systems showed that the Veteran was service connected for epilepsy at a non-compensable 0 percent rate at the time his VA Form 21-4138 was received. 

3.  A preponderance of the evidence is against finding the Veteran had a pending or open claim at the time the November 28, 2007, VA Form 21-4138 was received. 

4.  It is not factually ascertainable that there was an increase in the Veteran's symptoms that occurred within the year prior to the receipt of the VA Form 21-4138. 

5.  Affording the Veteran the benefit of the doubt, the June 2012 rating decision increased the Veteran's rating for service-connected epilepsy to 10 percent due to a change in the law. 

6.  Affording the Veteran the benefit of the doubt, the Veteran was diagnosed with epilepsy and a history of seizures between November 28, 2006, and November 28, 2007.  


CONCLUSION OF LAW

The criteria for an earlier effective date of November 28, 2006, but not earlier, for the award of an increased rating of 10 percent for service-connected epilepsy, grand mal, has been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter in June 2012.  The Board instructed the Agency of Original Jurisdiction (AOJ), to (1) ask the Veteran and his attorney to provide copies of all relevant documents dated prior to November 2007; (2) to arrange for exhaustive development to secure any outstanding records missing from the Veteran's missing claims file; (3) if the claims file could not be located, to make a formal finding as to such; (4) if no additional records were obtained, certify the records do not exist; and (5) readjudicate the claim for an effective date earlier than November 28, 2007, for the grant of a 10 percent disability rating for service-connected epilepsy.   

In January 2014, VA sent a letter to the Veteran and his attorney requesting that the Veteran or his attorney provide copies of all relevant documents dated prior to November 2007, to include a DD-214, service medical records, service records, or any correspondence to or from VA.  No response was received and a second letter was sent to the Veteran and his attorney in February 2014 making the same request as the letter in January 2014.  The Veteran's representative replied with copies of summaries from the Navy's Physical Evaluation Board from December 1961 and January 1962, which were duplicates of documents already in the Veteran's claims file.  No additional records were received from the Veteran or the Veteran's attorney. 

In the effort to reconstruct the Veteran's claims file VA requested medical and dental service treatment records in a January 2014 PIES request.  A response indicated that the records had been sent to the Huntington RO in November 1963.  This is presumably in association with the Veteran's original claim, which is the file that is missing.  

Another PIES request was made in January 2014 for the Veteran's personal file.  These records were obtained and associated with the Veteran's claims file in March 2014. 

A February 2014 request to the Records Management Center (RMC) was made in an attempt to recover the original folder or any original associated documents.  The RMC indicated that there were no records for the Veteran at the RMC.  

Also in February 2014, a request was made to the U.S. Naval Hospital Air Station for any available records regarding the Veteran.  No response was received and a second letter requesting the same was sent in March 2014.  The Veteran was notified of the second attempt and requested to supply any records he had in his possession.  In January 2015, the Veteran responded by indicating he did not possess any records.  A final request was made in May 2015 to obtain these records.  A June 2015 response was received indicating there were no records available. 

In October 2015, the Veteran and his representative were informed of these actions.  The letter indicated that the Veteran's service treatment records, records from the U.S. Naval Hospital Air Station, and any additional documents submitted prior to November 2007 could not be located, were unavailable for review, and that any further attempts to obtain the them would be unsuccessful.  The Veteran and his attorney were informed that any additional information should be sent as soon as possible as a decision would be made in 10 days if VA was not contacted in that period.  No response was received. 

The claim was readjudicated in a May 2016 supplemental statement of the case. 

The sum of these actions constituted substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.114(a), 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The appeal for an earlier effective date for a 10 percent rating for service-connected epilepsy has arisen from a disagreement from the ratings decision granting an increase to 10 percent.  Once a disability rating or an effective date is established, a claim is substantiated, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required under VCAA in this claim.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In cases such as this in which STRs are incomplete or unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Here, the Veteran's STRs are not available because they were lost.  As detailed above, exhaustive steps have been taken to reconstruct the record, however, the STRs have not been associated with the record.  This does trigger a heightened duty to explain the determination, however, the steps taken to obtain the records have satisfied the VA's duty to assist in obtaining those records. 

Records regarding the Veteran's past claims have also been lost.  VA's computer system does indicate that at the time of the Veteran's filing he was service connected for epilepsy at a non-compensable rate.  Documentation of this has been associated with the Veteran's claims file.  

Similarly, the Veteran's treatment records from the U.S. Naval Hospital Air Station have also been found to be unobtainable after multiple attempts to secure such records.  The three separate attempts and subsequent certification that such records are unobtainable has satisfied VA's duty to assist. 

The Veteran's VA treatment records from the relevant period have been associated with the Veteran's claims file and the Veteran was provided a VA examination in July 2008.  The examination was thorough, considered the Veteran's lay statements, and his medical history.  It was adequate for the purposes of adjudicating the claim.  The Veteran's personnel records have also been associated with the Veteran's claims file.  The Veteran has not identified any other records or evidence that remains outstanding that is pertinent to the adjudication of this claim.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

Legal Criteria

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1) (2016).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157 (b)(1); 3.400(o)(2) (2016); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400.  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.

However, where increased compensation is awarded pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 C.F.R. § 3.114 (a) (2016).  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Id.  

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114 (a)(1).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114 (a)(2).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(3).

The General Rating Formula for Major and Minor Epileptic Seizures provides that there will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a , Note (3) (2016).

Epilepsy, whether grand mal under Diagnostic Code 8910 or petit mal under Diagnostic Code 8911, is rated under the General Rating Formula for Major and Minor Epileptic Seizures.  38 C.F.R. § 4.124a (2016).

Under the General Rating Formula for Major and Minor Epileptic Seizures, a 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.  A 40 percent rating is assigned for 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.  A 60 percent rating is warranted for 3 major seizures or 9 to 10 minor seizures weekly, during the preceding year. An 80 percent rating is assigned for 4 major seizures, or more than 10 minor seizures weekly, during the preceding year.  A 100 percent rating is warranted for 12 major seizures during the preceding year.  38 C.F.R. § 4.124a , Diagnostic Code 8911 (2016).

However, prior to September 9, 1975, a 10 percent rating was assigned for at least 1 major seizure in the last 2 years, or at least 3 minor seizures in the last 6 months.  A 30 percent rating was assigned for at least 1 major seizure in the last 6 months or 2 in the last year; or 5 to 10 minor seizures weekly.  A 60 percent rating was assigned for averaging 1 major seizures in 3 months over the last year; or more than 10 minor seizures weekly.  An 80 percent rating was assigned for averaging at least 1 major seizure per month over the last year.  A 100 percent rating was assigned for major seizures more frequent than once per month.  38 CFR 4.124a; Diagnostic Code 8911 (1964).  

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

Here the Veteran filed a claim for an increased rating for his epilepsy on November 28, 2007.  That increased rating was granted in a June 2012 rating decision that established the effective date of that rating as November 28, 2007, the date VA received the Veteran's claim.  The Veteran has appealed this date.  

Here the Veteran has made a general claim of entitlement to an earlier effective date.  The Veteran's correspondence has indicated that he believes he is entitled to an earlier effective date based on an improper decrease in benefits that occurred.  The following analysis will explain why a claim for an earlier effective date on this basis cannot be granted; however, the Board notes that the increase granted in the September 2008 was based on a change in the law, not a factually ascertainable increase in the Veteran's symptoms.  Therefore, the Board will also analyze a claim for an earlier effective date based on the change of the law. 

Date of Claim

The November 28, 2007, effective date is proper based upon the applicable rules and regulations.  The claim for an increase was received on November 28, 2007.  The RO date stamped the document when it was received.  There is no reason to find this is not the correct date.  The Veteran testified that this was the date that he filed his claim.  Thus, November 28, 2007, was the date of claim unless there was a prior claim that remained open. 

The Veteran and his attorney contend that an earlier effective date is warranted because the Veteran recalls receiving payments in the early 1960s for his disability and those payments being stopped around 1965.  He states that he never received any notice on why they stopped and his attorney states that the 10 percent disability rating should be retroactively applied to that date.  This contention encapsulates two arguments.  Either that there is a previous reduction that remains open, or that there was a previous reduction that was made in error.  

In order for any reduction to remain open the decision must have been appealed.  An appeal must have taken place within one year of the decision or the decision became final.  38 C.F.R. §§ 3.104, 19.118, 19.153 (1965).  Thus, if there was no appeal of any reduction decision that may exist, it would have become final and would not remain open.  Here, the Veteran has presented no evidence that he appealed any reduction.  He did not testify that he appealed the reduction, nor was there any evidence that a notice of disagreement with a reduction was ever filed.  The Veteran was provided with an opportunity to provide such testimony at his hearing.  At the hearing he testified that he never took any action after he stopped receiving a payment.  He was also provided with an opportunity to provide any documentation of a notice of disagreement or other correspondence before November 2007.  He did not provide any.  It is true that the Veteran's original claims file was lost and documentation before November 2007 is missing.  However, there is no evidence that any notice of disagreement existed.  In fact, the Veteran's testimony indicated that it did not.  Thus, the weight of the evidence indicates that there was no appeal of any decision to reduce his benefit.  Thus, if any decision to reduce the Veteran's benefits had been made, it became final and did not remain open at the time of the current claim was received.

With regard to the claim that a prior reduction was an error, this would require a claim that there was Clear and Unmistakable Error (CUE) in the reduction; the Veteran has not made such a claim.  The Veteran has not identified a decision in which there was CUE.  CUE claims are very specific claims that require specific contentions.  Such a claim has not been raised by the Veteran's contentions as he has not identified a decision which has CUE in it.  

Further, there is no evidence that a reduction ever took place.  The evidence indicates the Veteran received an award of service connection for his epilepsy at some point in the past.  However, the prior 10 percent disability rating the Veteran has claimed appears to be associated with summaries of the Navy's Physical Evaluation Board from December 1961 and January 1962, not a VA rating decision.  These summaries indicated the Veteran was rated at 30 percent disabled by the Physical Evaluation Board in December 1961 and that was reduced to 10 percent in January 1962.  These ratings are not from VA, instead they are ratings that were assigned and used by the Navy for their own purposes.  In fact, they were made while the Veteran was discharged.  They do not indicate that the Veteran was rated at 10 percent by VA for his epilepsy or that he was ever subject to a reduction by VA. 

The weight of the evidence is against finding there was any previous reduction.  The weight of the evidence is against finding that if there was a prior reduction, that it remains open.  Thus, the preponderance of the evidence indicates the date of claim was November 28, 2007, when VA received the Veteran's VA Form.  

Date of Entitlement

Per the regulations, the Veteran's date of entitlement should be the date of claim, unless it is factually ascertainable that the increase in severity preceded the claim by a year or less.  

Here there was no factually ascertainable increase in symptoms.  The Veteran was granted an increased rating to 10 percent based on his diagnosis of epilepsy and a history of seizures, per the diagnostic code.  There were no treatment records that supported any increased symptomology.  In September 2008, VA treatment records state the Veteran had not sought treatment for his epilepsy since 1966.  Without treatment and the records associated with such treatment a factually ascertainable increase in symptomatology cannot be found, especially considering the Veteran, himself, has not reported there has been any increase in symptomatology.    

Even if the Veteran had experienced an increase in symptomatology since the decision that granted him service connection at a non-compensable rate, the evidence indicates any such increase did not happen within in the year prior to the Veteran's date of claim.  The Veteran's testimony is opposed to such a claim.  The Veteran testified that his diagnosis and treatment have remained the same since 1962.  Further, at the July VA examination, the Veteran's statements to the examiner indicated his symptoms had remained steady since 1962.  He said his seizures over the years have occurred at a frequency of 2 to 3 per year.  The combination of the Veteran's testimony and statements to the VA examiner weigh in favor of finding that any increase in the Veteran's symptomatology did not manifest within the year preceding his date of claim.  Instead the preponderance of the evidence indicates the Veteran's condition has remained stable for well over a year preceding his claim. 



Change in Law

Effective September 9, 1975, the rating criteria for epilepsy changed.  The change, as noted above, made a 10 percent rating warranted for a diagnosis of epilepsy with a history of seizures.  This change has remained in place through the most recent iteration of the ratings criteria.  It was under this criteria that the Veteran's non-compensable rating was increased to 10 percent.  Prior to the increase, the Veteran had a non-compensable rating for service-connected epilepsy. 

Prior to the increase the Veteran had a non-compensable rating for service-connected epilepsy.  Under the current rating criteria, such a rating would require a diagnosis of epilepsy, without a history of seizures.  The record indicates, however, that the Veteran had a diagnosis of epilepsy and a history of seizures well before his date of claim.  In fact, the Navy's Physical Evaluation Board noted the diagnosis and the history of seizures in January 1962, when the Veteran was still on active duty.  This is the only documentation of seizures in the record prior to the rating increase.  It is likely these records or similar records were included in the Veteran's lost STRs as they were related to his active military service.  Further, these STRs were requested in conjunction with a claim in November 1963.  Therefore, it is likely these records were used in the original determination of service connection for epilepsy. 

Despite the evidence of a diagnosis of epilepsy and a history of seizures the Veteran was rated as non-compensable at the time of his date of claim for the increased rating.  It is probable that this was due to being rated under the rating criteria in place prior to September 9, 1975.  Under that criteria, a diagnosis and a history of seizures could be rated as non-compensable depending on the recency and magnitude of the associated seizures.  A rating prior to 1975 is also consistent with the Veteran's testimony and the fact that his STRs were requested in 1963.  

Affording the Veteran the benefit of the doubt, the increase in his rating was due to the change in the law regarding ratings criteria in September 1975.  

As there was a change in the law the Veteran is entitled to a retroactive effective date if, on a facts found basis, the Veteran met the criteria for the increase in his rating due to the change in the law during that period.  Here, since the Veteran's claim for an increase was more than a year after the change in the regulation, the retroactive effective date may be up to a year prior to his date of claim. 

The evidence indicates the Veteran has had a diagnosis of epilepsy since at least January 1962, and at that time he had a history of seizures.  There is no contradictory evidence that this diagnosis was in error.  Treatment records from after the filing maintain the same diagnosis.  Further, the Veteran has testified to having the same symptoms that he had at the time of his discharge, with regard to epilepsy, continuously; and he appears to have been service connected for epilepsy during the same period.  Thus the Board finds that between November 28, 2006, and November 28, 2007, the Veteran had a diagnosis of epilepsy and a history of seizures. 

Therefore, due a change of law, the Veteran is entitled to an effective date of November 28, 2006.  U.S.C.A. § 5110 (g); 38 C.F.R. 3.114 (2016)


ORDER

Entitlement to an effective date of November 28, 2006 for the grant of a 10 percent rating for service-connected epilepsy, grand mal, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


